DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter and ultra-violet radiator as set forth in in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology such as “means” is used in the abstract (see line 12 in amended abstract that still includes the “means” phraseology); and the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 36, 50, 52-55, 57, 58 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (U.S. Patent No. 5,902,489) in view of Ashkin et al. (U.S. Patent No. 4,893,886).
Regarding claim 26, Yasuda et al. discloses an aggregating device (abstract; figures 1, 6 and 10) comprising:
a tube having an inlet at a front end, an outlet at a rear end, and a round cross section, the tube extending concentrically around an axis (figure 1, reference #3; figures 10 and 11, reference #670; column 13, lines 51-52; alternatively, to the extent only rectangular tubes are shown in certain embodiments, Yasuda et al. in column 15, lines 24-36 teaches a tube with round cross section may be used for any embodiment with rectangular container/channel, as it would amount to nothing more than an obvious matter of design choice, and it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966));
a conveying means (figure 1, reference #4; figure 6a, reference #28 and arrow indicating conveying material into tube/channel), capable for conveying an aerosol in a conveying direction into the front end of the tube, wherein the aerosol is capable to comprise solid material particles and gases (figure 6, reference #25 and 28 (it is noted that the material or article worked upon does not further limit apparatus claims, and the conveying means is capable of conveying and receiving aerosol material of particles and gas));
a plurality of mutually corresponding exciters arranged opposite to each other (figure 1, reference #6 and 7; figures 6a and 6b, reference #241 and 242) capable for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles are capable to move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases are capable to move toward a plurality of pressure antinodes by the force of the standing acoustic waves (figures 6a and 6b, reference #27; see figures 12 and 13 showing particle movement towards pressure nodes; columns 5-6, lines 62-29; columns 8-9, lines 66-14; columns 9-10, lines 39-10; column 10, lines 56-62); and
a filter for separating aggregated solid material particles from the gases (figures 6a and 6b, reference #30; figure 20, reference #683).
It is noted that the limitation, exciters “for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases move toward a plurality of pressure antinodes by the force of the standing acoustic waves” is directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
While the reference discloses a light radiator fixedly mounted relative to the container (figure 19, reference #690; column 18, lines 11-15), the reference does not explicitly disclose wherein the light is an ultra-violet light.  
Ashkin et al. teaches another system for biological particles (title).  The reference teaches selecting the light wavelength according to that sufficient for effective operation and heating (column 2, lines 26-43).  
It is well known in the art that there are multiple types of wavelengths for operating the light radiator as taught by Ashkin et al.  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the wavelength of Yasuda et al. to be a UV radiated wavelength, because selecting one of known designs for a light radiator would have been considered obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 36, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein a plurality of acoustic sound waves emitted by the plurality of two exciters is capable to be dynamically digitally controllable, using a digital controller, via a difference in phase of the standing acoustic sound waves, such that the plurality of pressure nodes and the plurality of pressure antinodes is capable to be moveable in a controlled manner to a plurality of preselected locations (figure 1, reference #10; figure 6a and 6b, reference #25, 27 and 36; column 9, lines 39-63; column 10, lines 29-65).
It is noted that the limitations in claim 36 are directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations imposed on the two exciters, such as a controller, for imparting the functional limitations. 
Regarding claims 50 and 52, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses a container discharge (figures 6a and 6b, reference #331 and 332; figures 10-12, reference #671).
Regarding claim 53, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein control of the plurality of pressure nodes and the plurality of pressure antinodes is capable of performed through a combination of Boolean logic gates (figure 1, reference #10; figure 6a and 6b, reference #36; figure 9, reference #622; column 9, lines 39-63; column 10, lines 29-65; column 13, lines 21-25 ("Boolean logic gate" is understood to be a logic to deal with the data type to take 2 values, truth and falseness, whereas the Boolean logic gate can be interpreted to be a logic to deal with the data type. Since computers move in principle in a machine language of 0 and 1, it can be interpreted that "Boolean logic gates" are utilized in general computer control with the computer control (reference #622) reading on the limitation)).
It is noted that the limitations in claim 53 are directed to a manner of operating disclosed exciters, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations imposed on the two exciters, such as a controller, for imparting the functional limitations.
Regarding claim 54, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the standing acoustic sound waves are capable to be dynamically digitally controllable via a difference in phase of the standing acoustic sound waves, such that the plurality of pressure nodes and the plurality of pressure antinodes is capable to be moveable in a controlled manner to a plurality of preselected locations (figure 1, reference #10; figure 6a and 6b, reference #25, 27 and 36; column 9, lines 39-63; column 10, lines 29-65).
It is noted that the limitations in claim 54 are directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations imposed on the two exciters, such as a controller, for imparting the functional limitations.
Regarding claim 55, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein control of the plurality of pressure nodes and the plurality of pressure antinodes is capable of performed through a combination of Boolean logic gates (figure 1, reference #10; figure 6a and 6b, reference #36; figure 9, reference #622; column 9, lines 39-63; column 10, lines 29-65; column 13, lines 21-25 ("Boolean logic gate" is understood to be a logic to deal with the data type to take 2 values, truth and falseness, whereas the Boolean logic gate can be interpreted to be a logic to deal with the data type. Since computers move in principle in a machine language of 0 and 1, it can be interpreted that "Boolean logic gates" are utilized in general computer control with the computer control (reference #622) reading on the limitation)).
It is noted that the limitations in claim 55 are directed to a manner of operating disclosed exciters, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations imposed on the two exciters, such as a controller, for imparting the functional limitations.
Regarding claim 57, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the standing acoustic sound waves are capable to have a frequency and/or volume outside a hearing range of humans and animals (column 9, lines 47-48).
Regarding claim 58, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the standing acoustic waves are stationary ultrasonic waves (figures 6a and 6b, reference #27; column 9, lines 39-44; column 10, lines 44-51).
Regarding claim 62, Yasuda et al. in view of Ashkin et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the tube has a surface, the surface being selected from the group consisting of a renewable surface, a structured surface, a smooth surface, a rough surface, a biocidal surface, an absorbent surface and combinations thereof (figure 1, reference #3; figures 10 and 11, reference #670; column 13, lines 51-52; column 15, lines 24-36).
Claim 26, 50 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (U.S. Patent No. 5,827,350) in view of Johnson et al. (U.S. Patent Pub. No. 2011/0171090).
Regarding claim 26, Magill et al. discloses an aggregating device (abstract; figure) comprising:
a tube having an inlet at a front end, an outlet at a rear end, and a round cross section, the tube extending concentrically around an axis (reference #5);
a conveying means (reference #3 (impeller in a duct with same shape as ducted turbine that is capable of receiving material in a conveying direction as shown by arrows), capable for conveying an aerosol in a conveying direction into the front end of the tube, wherein the aerosol is capable to comprise solid material particles and gases (it is noted that the material or article worked upon does not further limit apparatus claims, and the conveying means is capable of conveying and receiving aerosol material of particles and gas);
a plurality of mutually corresponding exciters arranged opposite to each other (reference #10) and/or mutually corresponding exciters and reflectors arranged opposite to each other (reference #10 and 11) capable for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles are capable to move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases are capable to move toward a plurality of pressure antinodes by the force of the standing acoustic waves (reference #10; column 2, lines 35-51); and
a filter for separating aggregated solid material particles from the gases (reference #14).
It is noted that the limitation, exciters “for generating a multitude of standing acoustic waves to be applied to the aerosol, wherein the solid material particles move towards a plurality of pressure nodes by a force of the standing acoustic sound waves, thus aggregating in a space around the plurality of pressure nodes and the gases move toward a plurality of pressure antinodes by the force of the standing acoustic waves” is directed to a manner of operating disclosed exciters and the material, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
However, the reference does not explicitly disclose an ultra-violet radiator.
Johnson et al. teaches another system for cleaning air (title).  The reference teaches a UV radiator fixedly mounted relative to the container capable for heating the solid material particles in the container (abstract; figure 1, reference #6; [0013]; [0016]; [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the UV radiator of Johnson et al. on the container of Magill et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach systems for cleaning aerosols.  One of ordinary skill in the art would be motivated to provide a UV radiator because it is well known in the art to use a UV radiator to clean and heat aerosols in an energy efficient manner (Johnson et al. [0016]; [0035]).
Regarding claim 50, Magill et al. in view of Johnson et al. discloses all the limitations as set forth above.  The reference as modified further discloses a container discharge (reference #12).
Regarding claim 62, Magill et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the tube has a surface, the surface selected from the group consisting of a renewable surface, a structured surface, a smooth surface, a rough surface, a biocidal surface, an absorbent surface and combinations thereof (reference #5).
Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774